Citation Nr: 9919828	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  98-01 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico


THE ISSUE

Entitlement to additional improved disability pension 
benefits for accrued benefits purposes. 


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from the award of accrued benefits in the 
amount of $707 to the appellant, who is the veteran's widow. 


FINDINGS OF FACT

1.  The veteran became entitled to receive improved 
disability pension benefits, effective April 1984.  

2.  From December 1995, the veteran was afforded a monthly 
pension rate of $650.00, based on a maximum income rate of 
$15,744 and a countable annual income of $7944.  

3.  The veteran died in August 1996 of sepsis.  

4.  The appellant, who is the veteran's widow, filed a 
medical expense report in February 1997, reflecting 
unreimbursed medical expenses in the amount of $1,763.95 for 
the 1996 calendar year.  

5.  In August 1997, the RO notified the appellant that she 
was entitled to $707 of VA benefits due and unpaid to the 
veteran at that time of his death.  


CONCLUSION OF LAW

The criteria for an increase in accrued benefits is not 
warranted.  38 U.S.C.A. §§ 5112, 5121, 5312, 7104 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273, 3.500, 
3.1001 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that a determination as to whether 
the appellant has submitted a well-grounded claim need not be 
addressed.  The concept of a well-grounded claim applies to 
the character of the evidence presented by a claimant.  For 
the purposes of this decision, as there is no dispute as to 
the evidence, but only to the law and its meaning, the 
concept of well groundedness is not found to be applicable. 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The appellant is the veteran's widow.  Accrued benefits may 
be paid upon the death of a veteran to his or her spouse.  
Except as provided in §§ 3.1001 and 3.1008, where death 
occurred on or after December 1, 1962, periodic monetary 
benefits (other than insurance and servicemembers' indemnity) 
authorized under laws administered by VA, to which a payee 
was entitled at his death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid for a period not to exceed 2 years 
prior to the last date of entitlement as provided in § 
3.500(g) will be paid upon the death of such person.  38 
U.S.C.A. § 5121(a)(5) (West 1991 & Supp. 1997); 38 C.F.R. § 
3.1000(a) (1998).

In this case, the appellant's claim for accrued benefits is 
derived from the improved pension benefits to which the 
veteran was entitled during his lifetime.  He was found 
permanently and totally disabled for pension purposes from 
March 1984.  He died of sepsis on August 5, 1996.  The 
appellant's claim for additional accrued benefits is based on 
expenses that she reported after the veteran's death.  

In calculating the amount of improved pension benefits 
payable, the following rules apply:

The maximum annual rates of improved pension are reduced by 
the amount of the countable annual income of the veteran or 
surviving spouse.  38 C.F.R. § 3.23(b).

Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded under Section 3.272.  
38 U.S.C.A.§ 501; 38 C.F.R. §3.271. Recurring income means 
income which is received or anticipated in equal amounts and 
at regular intervals (e.g., weekly, monthly, quarterly, 
etc.), and which will continue throughout an entire 12-month 
annualization period.  The amount of recurring income for 
pension purposes will be the amount received or anticipated 
during a 12-month annualization period.  Recurring income 
which terminates prior to being counted for at least one full 
12-month annualization period will be treated as nonrecurring 
income for computation purposes. 38 C.F.R. § 3.271(a).

For the purpose of determining entitlement to improved 
pension, unless otherwise provided, expenses are deductible 
only during the 12-month annualization period in which they 
were paid. 38 C.F.R. § 3.272.

Unreimbursed medical expenses will be excluded from the 
veteran's income or from the income of a surviving spouse 
when all of the following requirements are met:  (i) They 
were or will be paid by a veteran or spouse for medical 
expenses of the veteran, spouse, children, parents and other 
relatives for whom there is a moral or legal obligation of 
support; (ii) They were or will be incurred on behalf of a 
person who is a member or a constructive member of the 
veteran's or spouse's household; and (iii) They were or will 
be in excess of 5 percent of the applicable maximum annual 
pension rate or rates for the veteran (including increased 
pension for family members but excluding increased pension 
because of need for aid and attendance or being housebound) 
as in effect during the 12- month annualization period in 
which the medical expenses were paid. 38 C.F.R. § 3.272(1)(2) 
(1998).

The commencement date of change in benefit payments based on 
rate computations under the provisions of 38 C.F.R. § 3.273 
will be determined under the provisions of § 3.31 or § 3.660.  
38 C.F.R. § 3.273.

Under 38 C.F.R. § 3.273(a), for the purpose of determining 
initial entitlement, or for resuming payments on an award 
which was previously discontinued, the monthly rate of 
pension payable to a beneficiary shall be computed by 
reducing the beneficiary's applicable maximum pension rate by 
the beneficiary's countable income on the effective date of 
entitlement and dividing the remainder by 12.  Effective June 
1, 1983, the provisions of § 3.29(b) apply to this paragraph.  
Recomputation of rates due to changes in the maximum annual 
pension rate or rate of income following the initial date of 
entitlement are subject to the provisions of paragraph (b) of 
this section.  Section 3.273(b)(1), concerning change in 
maximum annual pension rate for running awards, provides that 
whenever there is change in a beneficiary's applicable 
maximum annual pension rate, the monthly rate of pension 
payable shall be computed by reducing the new applicable 
maximum annual pension rate by the beneficiary's countable 
income on the effective date of the change in the applicable 
maximum annual pension rate, and dividing the remainder by 
12. Effective June 1, 1983, the provisions of § 3.29(b) apply 
to this paragraph. 

Controlling VA law provides that the effective date of a 
reduction or discontinuance of compensation, dependency and 
indemnity compensation, or pension due to the marriage, 
remarriage, or death of a payee shall be the last day of the 
month before such marriage, remarriage, or death occurs. 38 
U.S.C.A. § 5112(b)(1); 38 C.F.R. § 3.500(g).  

The appellant contends that she should receive more than 
$707.00 in accrued benefits in view of the reported 
unreimbursed medical expenses which were incurred from 
January 1996 to August 1996, prior to the death of the 
veteran.  

The present case involves a claim for accrued benefits and, 
as noted above, the statutory provisions of 38 U.S.C.A. § 
5121(a) (West 1991 & Supp. 1998) limit accrued benefits to 
amounts due based on evidence in the file at the time of 
death.  In this case, the appellant did not file a listing of 
medical expenses incurred from January 1996 to March 1967 
until after the death of the veteran.  However, the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, hereinafter the Court) has 
indicated that the requirement set forth in 38 U.S.C.A. § 
5121(a) (West 1991 & Supp. 1998) that there be evidence in 
the file at date of death is satisfied where after the date 
of the death a claimant submits an EVR listing unreimbursed 
medical expenses which were reasonably estimable in view of 
previous information of record which showed them to be 
recurring and therefore sufficiently predictable to provide 
an evidentiary basis for a prospective computation of medical 
expenses.  Conary v. Derwinski, 3 Vet. App. 109 (1992); 
VAOPGCPREC 6- 93 (August 9, 1993). See also VAOPGCPREC 12-94 
(May 2, 1994). In this case, the reported expenses consisted 
of prescriptions, and these expenses are considered regular 
and predictable and therefore, they may be considered for 
calculating entitlement to accrued benefits even thought such 
expenses were not specifically detailed at the time of the 
death of the veteran.  

In the present case, it is undisputed that the veteran died 
in August 1996.  It is clear that pursuant to controlling 
statutory and regulatory authority, his benefits terminated 
as of the last day of the month of July 1996.  In fact, the 
appellant returned to VA the check issued for benefits that 
would have been paid to the veteran in August 1996.  Under 38 
C.F.R. § 3.1003(a), no payment shall be made for the month in 
which the payee died, thus resulting in pension ineligibility 
as of August 1996.

Initially, the Board notes the appellant reported the total 
amount of medical expenses incurred from January 1996 to 
August 1996 as $1763.95.   An audit conducted by the RO, 
contained in the claims file, shows that the amount eligible 
for reimbursement was reduced to $1,223 in accordance with 38 
C.F.R. § 3.272(g)(1).  By way of explanation, I note that the 
maximum annual income, effective December 1995, was $15, 744 
for a veteran with a dependent spouse.  Five percent of the 
maximum annual rate is $540, which reduces the allowable 
unreimbursed medical expenses to $1,223, the excess of the 
medical expenses over five percent of the maximum annual 
income.  Only that amount of unreimbursed medical expenses 
could be applied to reduced the reported family of $7944 to 
$6721.  

The maximum annual income of $15,744 reduced by the veteran's 
adjusted family income of $6,721, results in the $9,023 as 
the amount that the veteran would have been entitled to over 
the course of the annualization period.  This figure when 
divided by twelve shows that the veteran would have been 
entitled to a monthly rate of $751.  For the period from 
January 1996 through July 1996, the veteran should have 
received $5,257.  

The record shows that the veteran had been receiving a 
monthly rate of $650 from January 1996 through July 1996.  
Thus, he received $4,550.  The difference between the amount 
due and the amount actually received was $707.  Thus, the 
appellant was properly paid that amount of accrued benefits.

As there are no cognizable unreimbursed expenses which have 
not already been considered and no accrued benefits which 
remain unpaid to the appellant, the Board finds that there 
are no accrued benefits from which to further reimburse the 
appellant.  The appellant argues that she should be paid the 
full amount of the expenses that she reported.  As discussed 
above, however, the countable expenses are less than the full 
amount of the expenses that she reported.  



ORDER

Entitlement to additional improved disability pension 
benefits for accrued benefits purposes is denied. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

